86 F.3d 1148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James O. BROWN, Petitioner-Appellant,v.Michael MOORE, Director of Department of Corrections;Attorney General of the State of South Carolina,Respondents-Appellees.
No. 95-7880.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 29, 1996.

James O. Brown, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Brown v. Moore, No. CA-95-755-6-22AK (D.S.C. Nov. 7, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED